         Case 1:21-mc-00442-KPF Document 43 Filed 09/10/21 Page 1 of 2




September 9, 2021


VIA ECF

The Hon. Katherine Polk Failla
                                                          MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

       Re:     In Re Application of Makhpal Karibzhanova for Judicial Assistance
               Pursuant to 28 U.S.C. § 1782 (Case 1:21-mc-00442-KPF)

Your Honor:

We write on behalf of both applicant Makhpal Karibzhanova and movant Vladislav Kim in
regard to the September 5, 2021 Motion to Intervene and Modify Bank Subpoenas and for
Protective Order (“Motion”). ECF 33. Pursuant to the instructions of Chambers, Ms.
Karibzhanova hereby submits her intention to oppose the Motion. Having met and conferred,
counsels for Ms. Karibzhanova and Mr. Kim jointly request that the Court enter a scheduling
order directing that Ms. Karibzhanova shall respond to the Motion by September 27, 2021.

Further, by this letter, Mr. Kim respectfully moves the Court for leave to file a reply brief within
ten (10) days of Ms. Karibzhanova’s opposition. Ms. Karibzhanova does not object to his
request.

                                                       Respectfully submitted,

                                                       /s/ John W. Moscow
                                                       John W. Moscow
                                                       Counsel for Makhpal Karibzhanova

                                                       /s/ L Andrew S. Riccio
                                                       L Andrew S. Riccio
                                                       Counsel for Vladislav Kim
         Case 1:21-mc-00442-KPF Document 43 Filed 09/10/21 Page 2 of 2



Application GRANTED.

Applicant Karibzhanova is directed to file a motion in opposition
on or before September 27, 2021. Movant Kim is directed to file
a reply on or before October 7, 2021.

The Clerk of Court is directed to terminate the motion at docket
entry 42.



Dated:    September 10, 2021          SO ORDERED.
          New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
